MILLIGAN, J.,
dissents:
. . .[Wlhere an action in reformation is commenced, credible testimony concerning the conduct of the parties, any course of dealing between them, and the method of handling the specific transaction in question are entitled to great weight in determining the ultimate facts; to wit, the agreement.
The trial court committed no error in finding that the appellees had met their burden of proving mutual mistake by clear and convincing evidence. Judgments supported by some competent, credible evidence going to all the essential elements of the case will not be reversed by a reviewing court as being against the weight of the evidence. C.E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St. 2d 279, 376 N.E. 2d 578 [8 O.O.3d 261]. Castle, supra.
The logic and rationale in Castle apply with equal force in the case sub judice.
Additionally, the specific insertion of the relocation provision in the original easement manifests an intent to accomplish by agreement what the trial court was required to do by judicial fiat.
The judgment of the Stark County Common Pleas Court is not contrary to law as suggested by the assignment of error.
The assignment of error should be overruled and the judgment of the Stark County Common Pleas Court affirmed.